Title: To John Adams from Thomas Brand Hollis, 27 January 1787
From: Hollis, Thomas Brand
To: Adams, John


     
      Dear Sir
      Chesterfeild Street Jan 27. 1787.
     
     I have read over most part of your book with no less satisfaction than pleasure and gained much information.
     In conversation the other day you advanced a doctrine which appears to me new & extraordinary. neither are the consequences so evident as to prevent me thinking otherwise and that facts make against the Idea.
     attention to stile would ruin America. The practice of all ages has been otherwise as the greatest patriots & publick writers have always attended to Language & stile.
     Solomon Pericles the prophets. Thucidides by your own testimony distinguised for the propriety & force of his epithets and who esteemed a book as an hereditary possession. plato xenophon Demosthenes. cicero Brutus. vertot montesquieu Thuanus. Boccacio Petrach machiavel Davila. Milton Sidney & Addison all these with many others have enriched & preserved the fame of their country.
     in your own America the writings of Mayhew Payne & others have been acknowledged to have had a great effect in producing the glorious revolution. your own orators speaking the praises of their fellow-citizens who died for their country like those at Salamis and Marathon. is a proof of what the people expect and have a right to expect the tribute of wel earned praise.
     
      Honest praise
      oft nobly sways
      ingenuous youth.
      “But from the lying mouth”
    
      Praise is reproach. Eternal God alone
      For mortals fixes that sublime award.
      He, from the faithful records of his throne,
      Bids the Historian and the Bard
      Dispose of honor and of scorn;
      Discern the Patriot from the slave;
      And write the good, the wise, the brave.
      For lessons to the multitude unborn.
     
     The remonstrances & addresses from America are replete with manly eloquence & nervous diction. His Excellency Washington excels in composition the most skillful in weilding the sword with Glory humanity & success.
     who lamented the uncouth stile of his favorite Harrington & wished him to be translated?
     The same person pleaded for hours in Congress, with all the strength of argument and force of Language, the cause of his injured country & for Independence & gloriously prevailed.
     The author of the defence of the constitutions cannot avoid sinning against his own principle, for he has wrote with all the warmth strength & freedom of an antient republican. nor has he neglected the charms of poetry when for his purpose,
     
      o fool! to deem.
      “that he, if haply some presumptuous foe;
      with false ignoble science fraught,
      shall spurn at Freedom’s faithful band;
      that he their dear defence will shun
      or hide their glories from the sun
      or deal their vengeance with a womans hand”
     
     if the wisest & best men have made use of these means to assist in extirpating Tyranny & establishing freer states. surely the Americans who profiting by the experience of former ages & have out stripped the Europeans in the Knowledge of whatever concerns the dearest interests of mankind & have brought into practice principles formerly held visionary by establishing free states upon the only solid basis. rotation of power and equal Laws. surely they ought not to neglect the means of persuasion instruction & information to their fellow citizens the rising generations and to the world in general.
     when as milton saies the Greek writers by their manner of relating make small things appear great and important.
     
     as you Americans have excelled in the art of government everything else is subordinate. I expect from your countrymen finer compositions & higher flights of Eloquence than the world have ever heard.
     you come to a Language formed, are perfectly free no restraints of priests or Press. are not insulaires confined to an Island. The subjects greater & of more importance the objects richer & various & the world is all before you. but why do I say this to you? when the more I think of it, am persuaded you only throwed out this Idea to engage a weak opponent, and I sink under the subject.
     Farewell and persevere in excelling in what you are pleased to condemn.
     I am Dear Sir / with great esteem / your faithfull Friend
     
      T Brand Hollis
     
    